PER CURIAM.
Jose Vega (Defendant) appeals an order summarily denying his rule 3.850 motion for postconviction relief. We affirm in part and reverse in part.
The state attached, to its response to this court, portions of the record to refute the tenth and eleventh grounds, which were the subject of this court’s order to show cause: that counsel was ineffective in conceding Vega’s guilt to the jury without his approval. However, the state may not supplement the record on appeal by filing the relevant portions of the record directly with this court. Runge v. State, 24 So.3d 768, 769 (Fla. 4th DCA 2009) (citing Hastings v. State, 670 So.2d 1176, 1177 (Fla. 4th DCA 1996)).
Accordingly, the order is reversed in part and remanded either for attachment of portions of the record refuting the claim *966or for an evidentiary hearing. In all other respects, we affirm.

Affirmed in part; Reversed in part and Remanded for fiirther proceedings.

STEVENSON, CIKLIN and CONNER, JJ., concur.